Title: From Thomas Jefferson to Jerome-Napoleon Bonaparte, 27 April 1808
From: Jefferson, Thomas
To: Bonaparte, Jerome-Napoleon


                                                

                        
                     Great and Good Friend,
                  
                  Having received your letter of the 12 January last, which notifies that the hereditary crown of the Kingdom of Westphalia has been established on your head, I tender you in behalf of the United States my congratulations on this event. Taking sincere interest in the welfare of your Majesty, and considering the prosperity of every part of the human family as adding to that of the whole, I shall rejoice in seeing your personal happiness increased by that which you will diffuse over those committed to your care, and who have given such assurances of their fidelity. Your disposition to favor a continuance of the friendly relations subsisting between our two Countries, shall, assuredly be met, on our part, by every measure which may render them mutually advantageous. I pray God, Great and Good Friend, to have you always in his holy keeping. 
                  Written at the City of Washington the Twenty Seventh day of April 1808
                  Your Good Friend
                        
                            Th: Jefferson
                     
                     By the President,
                     James Madison Secy of State
                        
                    